           Case 3:17-cv-05769-RJB Document 218 Filed 01/02/20 Page 1 of 3

                                                                     The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                      Case No.: 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those          DECLARATION OF COLIN L. BARNACLE
     similarly situated,                              IN SUPPORT OF DEFENDANT THE GEO
11                                                    GROUP, INC.’S MOTION TO EXCLUDE
              Plaintiffs/Counter-Defendants,          EXPERT TESTIMONY OF JEFFREY
12                                                    MUNSON
     v.
13
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16            I, Colin L. Barnacle, make the following statement under oath subject to the penalty of

17   perjury pursuant to the laws of the United States and the State of Washington:

18            1.     I am the attorney for The GEO Group, Inc. in the above-captioned matter. I am

19   over the age of eighteen (18), and I am competent to testify in this matter.

20            2.     Attached are true and correct copies of the following exhibits:

21            EXHIBIT A: Excerpts of the deposition of Jeffrey Munson, who was deposed by The

22   GEO Group, Inc. on December 12, 2019.

23            EXHIBIT B: Expert report of Jeffrey Munson dated September 11, 2019.

24            EXHIBIT C: Excerpts of the deposition of Ryan Kimble, who was deposed by the State

25   of Washington on July 9, 2018.

26   ///

27   ///

                                                                         AKERMAN LLP
     DECLARATION OF COLIN L. BARNACLE
     (3:17-CV-05769-RJB) – PAGE 1                                    1900 Sixteenth Street, Suite 1700
                                                                         Denver, Colorado 80202
                                                                        Telephone: 303-260-7712
     51266372;1
           Case 3:17-cv-05769-RJB Document 218 Filed 01/02/20 Page 2 of 3




 1            Dated this 2nd day of January, 2020, at Denver, Colorado.

 2            Akerman, LLP

 3            s/ Colin L. Barnacle
              Colin L. Barnacle (Admitted pro hac vice)
 4            Attorney for Defendant The GEO Group, Inc.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                                                       AKERMAN LLP
     DECLARATION OF COLIN L. BARNACLE
                                                                   1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 2                                      Denver, Colorado 80202
                                                                      Telephone: 303-260-7712

     51266372;1
           Case 3:17-cv-05769-RJB Document 218 Filed 01/02/20 Page 3 of 3



 1                                    PROOF OF SERVICE
 2            I hereby certify on the 2nd day of January 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S MOTION TO EXCLUDE EXPERT TESTIMONY OF JEFFREY
 5   MUNSON via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                              s/ Nick Mangels
                                                Nick Mangels
27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 3                                     Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     51266372;1
